UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                     Plaintiff,                                      17-CV-972 (JPO)

                     -v-                                                ORDER

 SHAOHUA (MICHAEL) YIN, et al.
                     Defendants.


J. PAUL OETKEN, District Judge:

       Pursuant to the parties’ letters at Docket Numbers 174, 175, and 177, the deadlines in this

matter are modified as follows:

   •   Relief Defendants’ Reply in further support of their Motion to Modify the Preliminary

       Injunction is due no later than January 17, 2020;

   •   Relief Defendants’ Reply in further support of their Motion for Summary Judgment is

       due no later than January 17, 2020; and

   •   Defendant Yin’s response to the SEC’s letter motion relating to alleged spoliation and

       non-appearance at a deposition is due no later than January 17, 2020.

Pursuant to the parties’ agreement, the Court further orders that:

   •   The SEC may file a reply to Defendant Yin’s response to the SEC’s letter motion on or

       before February 7, 2020;

   •   Defendants must produce their forensic witness for a deposition at least one week before

       the deadline for the SEC’s reply;

   •   Defendant Yin must prepare a sworn declaration attesting to the facts and circumstances

       of the claimed transfer of the deleted files;

   •   The deadline for fact discovery is extended to March 17, 2020; and


                                                  1
   •   Briefing on Relief Defendants’ motion for partial summary judgment is held in abeyance

       pending resolution of the SEC’s motion for discovery sanctions.

The Court reserves judgment on the SEC’s request for the production of Defendant Yin’s

personal laptop or the appointment of a special master.

       SO ORDERED.

Dated: December 17, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                2
